                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 LAVONTA CHURCHWELL,                                 )
                                                     )
           Petitioner,                               )
                                                     )
 v.                                                  )   NO. 3:17-cv-00916
                                                     )
 JONATHAN LEBO, Warden,                              )
                                                     )
           Respondent.                               )


                                   MEMORANDUM OPINION

        Lavonta Churchwell is currently serving an effective sentence of life in prison based on his

2010 conviction by a Davidson County, Tennessee jury of two counts of felony murder, two counts

of especially aggravated robbery, and two counts of criminally negligent homicide. On June 5,

2017, he filed his pro se petition for the writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc.

No. 1.) Respondent filed his answer to the petition (Doc. No. 19) and the state court record. (Doc.

No. 17.)

        This matter is ripe for the Court’s review, and the Court has jurisdiction. Respondent does

not dispute that the petition is timely, that this is Petitioner’s first § 2254 petition related to these

convictions, and that the claims presented are at least technically exhausted. (Doc. No. 19 at 1–2.)

        Having reviewed Petitioner’s arguments and the underlying record, the Court finds that an

evidentiary hearing is not required. As explained below, Petitioner is not entitled to relief under

§ 2254, and his petition will therefore be denied.
I. Procedural History

        Petitioner was indicted on February 3, 2009, on two counts of first-degree premeditated

murder, two counts of first-degree felony murder committed during an attempt to perpetrate a

robbery, and two counts of especially aggravated robbery. (Doc. No. 17-1 at 3–10.) Petitioner

proceeded to trial on those charges, and a jury convicted him of two counts of first-degree felony

murder, two counts of especially aggravated robbery, and two counts of criminally negligent

homicide as a lesser included offense of first-degree premeditated murder. (Id. at 37–43.) The trial

court merged the convictions for criminally negligent homicide into the convictions for felony

murder (id. at 38, 40) and imposed sentences of life imprisonment for the felony murder

convictions. (Id. at 39, 41.) It imposed twenty-year sentences for the aggravated robbery

convictions (id. at 42–43), to run concurrently with the life sentences.

        On direct appeal, Petitioner argued that: (1) the evidence at trial was insufficient to allow

any rational juror to conclude that he was guilty beyond a reasonable doubt; (2) the evidence was

insufficient because it failed to corroborate his alleged jailhouse confessions; and (3) the trial court

erred in allowing testimony regarding alleged threats he made against a jailhouse informant and

the subsequent attack on that informant. (Doc. No. 17-11 at 4.) The Tennessee Court of Criminal

Appeals rejected these arguments and affirmed Petitioner’s convictions. State v. Churchwell, No.

M2011-00950-CCA-R3-CD, 2013 WL 430118, at *1 (Tenn. Crim. App. Feb. 4, 2013). The

Tennessee Supreme Court denied discretionary review on June 12, 2013. (Doc. No. 17-15.)

        Petitioner timely filed a pro se petition for post-conviction relief on November 12, 2013.

(Doc. No. 17-16 at 39–59.) The state court appointed counsel for Petitioner, who filed an amended

petition. (Id. at 71–76.) Following an evidentiary hearing, the post-conviction court denied relief.

(Id. at 79–82.) On appeal, the Tennessee Court of Criminal Appeals affirmed the denial of the



                                                   2
post-conviction petition, rejecting Petitioner’s arguments that trial counsel was ineffective in

failing to communicate with Petitioner or provide him with discovery, and in failing to interview

a key alibi witness. Churchwell v. State, No. M2015-01567-CCA-R3-PC, 2016 WL 5253203, at

*1, 3 (Tenn. Crim. App. Sept. 21, 2016). The Tennessee Supreme Court denied Petitioner’s

application for permission to appeal on January 19, 2017. (Doc. No. 17-30.)

       Petitioner filed his pro se petition in this Court on June 5, 2017. (Doc. No. 1.)

II. Statement of Facts

       Dr. Pierre Robert Colas was a professor at Vanderbilt University and his sister Marie Colas

was visiting from Germany when the two were killed inside Dr. Colas’s East Nashville home, on

August 26, 2008. State v. Churchwell, 2013 WL 430118, at *1. Just days prior to their deaths, Dr.

Sergio Romero, a friend and colleague of Dr. Colas, had moved into Dr. Colas’s house. Id. Dr.

Romero testified at Petitioner’s trial that a few days prior to the killings, he had seen two people

looking through the kitchen window of Dr. Colas’s home. Id. He asked the two people what they

were doing, and they “turned around and said, [s]hut up, [b]itch,” and walked to their car parked

across the street, got in, and drove away. Id. Dr. Romero did not call the police. Id.

       On the evening of August 28, 2008, Dr. Romero was away from the home at a faculty

meeting until 8:00 p.m. Id. When he returned, Dr. Romero walked upstairs to watch a show on his

computer. Id. Approximately ten or fifteen minutes later, he heard people “talking and walking

inside of the house.” Id. Dr. Romero then heard Dr. Colas scream, and he heard a gunshot. Id. Dr.

Romero then called 911. Id.

       The police officers who responded to the 911 call testified as follows regarding what they

found at the scene:

       Officer Shane Fairbanks, of the Metropolitan Nashville Police Department,
       responded to the 911 call made by Dr. Romero. Officer Fairbanks testified that

                                                 3
       when he entered the home, he saw the victims lying on the floor in a pool of blood.
       Robert Colas was wearing only a pair of shorts, and Marie Colas was wearing only
       underwear. She was lying across Robert Colas’ legs. Officer Fairbanks testified that
       Ms. Colas “was moaning, making noises, nothing coherent, but making noises,
       moaning.” Dr. Colas was not making any sounds at all, and Officer Fairbanks
       “wasn’t sure if he was still alive or not.” Officers searched the rest of the house and
       found Dr. Romero upstairs. They brought Dr. Romero downstairs, and Dr. Romero
       saw Marie Colas covered in blood and wailing. Paramedics arrived and took Marie
       Colas away in an ambulance. Dr. Colas died at the scene, and Marie Colas died on
       August 31, 2008.

       Officer George Bouton, of the Metro Nashville Police Department, also responded
       to the scene. He testified that upon entering the residence, he observed a rug on the
       floor that was “tipped back almost folded over,” and Dr. Colas’s body was lying to
       the right of the front door in a foyer area. Officer Bouton saw a “pile of clothing”
       in the living room. He testified there was blood on the floor and on the walls. Officer
       Bouton began taking photographs of the crime scene. He testified that he was
       unable to lift any identifiable latent prints from the crime scene. Officer Bouton
       found a pair of latex gloves near the victims’ bodies, which TBI crime lab testing
       revealed had George Cody’s DNA on them. Cody’s DNA was also found on the
       handgun that was determined to have been the murder weapon.

Id. at *2. Autopsies of Dr. Colas and Marie Colas revealed that they both died of gunshot wounds

to the head, and that the manner of their deaths was homicide. Id.

       Nashville Police Detective Matthew Filter was assigned to investigate the Colas murders.

Id. He testified that a cartridge casing found near Dr. Colas’s body indicated that the murder

weapon was a semi-automatic handgun. Id. He further testified that the victims’ credit cards and

IDs had been taken and used at a Walmart in Madison, Tennessee, within three hours of the

murders. Id. The store’s surveillance video confirmed that George Cody, Thomas Reed, and

Michael Holloway had made purchases with the victims’ credit cards. Id. Investigators

subsequently determined that Reed and Holloway were not involved in the murders, as they both

had verified alibis. Id. Cody was located and taken into custody within a few days. Id. Officers

“obtained a search warrant for [Cody’s] house, located only a few blocks from the crime scene,

and recovered the victims’ credit cards and IDs and two firearms, including a .22 revolver and a



                                                 4
.380 caliber semi-automatic handgun. Ballistics testing concluded that the bullets recovered from

the victims’ bodies were fired from the semi-automatic handgun.” Id.

       Petitioner was subsequently identified and investigated as a suspect, along with Nathaniel

Carson. Id. at *3. During an interview with Detective Filter on September 8, 2008, Petitioner

maintained that he was in Antioch, Tennessee on the date of the murders. Id. However, when

confronted with cell phone records showing his location at the time of the murders, Petitioner

admitted that he had been in East Nashville but claimed that he was at his grandmother’s house. 1

Id. Detective Filter testified that details of the crime scene and the investigation were not released

to the media or public during the investigation. Id.

       Following Petitioner’s arrest, he shared a cell with Andrew Jones, through whom the

following evidence came to light:

       After being incarcerated together for about a week, Defendant asked Jones whether
       Defendant’s fingerprints would still be present if he had shot someone and then
       handed the gun to another person. He also asked whether his fingerprints would
       remain on credit cards for several months and why blood might come from
       someone’s mouth and nose after shooting them in the body. Defendant told Jones
       about “the white boys” who used the victims’ credit cards. Defendant told Jones
       that George Cody and his girlfriend had accused him of the crimes but that there
       was no evidence to place Defendant at the crime scene. Defendant told Jones about
       two potential alibis that he was going to use. Defendant admitted to Jones that he
       had committed the murders. Defendant and Jones got into an argument, and Jones
       expressed doubt about Defendant’s involvement in the crimes. Defendant replied,
       “I killed the fucking professor, and I’m glad because he got me put here.”

Id. Petitioner also confessed to the murders to another fellow inmate, Jermaine Jenkins. Id.

Petitioner and Jenkins lived in the same pod during 2009, and both were facing felony murder

charges. Id. Jenkins testified as follows:



1
        At the post-conviction evidentiary hearing, Petitioner testified that on the night of August
26, 2008, he was in the back yard of his cousin Nathan Carson’s home, which was just around the
corner from Dr. Colas’s house. Churchwell v. State, 2016 WL 5253203, at *2.

                                                  5
       He testified that Defendant told him that he committed the murders in this case.
       Defendant told Jenkins that he and his brother “Shorty” and George Cody had
       planned to rob Dr. Colas as part of a “gang initiation.” Defendant described the
       victim’s house to Jenkins. He told Jenkins that they took the victim’s cash and credit
       cards and that Cody kept the credit cards and the murder weapon. Defendant
       expressed concern that his fingerprints might be on the gun. He told Jenkins that he
       intended to give an alibi “that he was on the phone at the time, then he switched his
       statement saying that he was riding around at the time.” Defendant also told Jenkins
       that they recruited two white males to use the victim’s credit cards “to throw off
       the case.” Jenkins was particularly troubled by Defendant’s description of the
       victims’ bodies, testifying, “he kept talking about the brains being blown out.” He
       testified that Defendant had expressed concern that his fingerprints were on the
       murder weapon.

       Jenkins testified that he overheard an argument between Defendant and inmate
       Andrew Jones. He heard Defendant say, “yeah, I killed the motherfuckers. Yeah, I
       killed the white motherfuckers.” Jenkins later told Defendant, “[y]ou talk too much,
       everybody heard you.” Jenkins testified that another inmate, Maurice Boyd,
       became aware of Defendant’s involvement in the murders and began questioning
       Defendant about it. Defendant told Jenkins that “he was going to have Maurice
       fucked up.” Jenkins testified that on the day following Defendant’s confrontation
       with Jones, Defendant was moved to a different floor. Jenkins subsequently learned
       that Boyd was stabbed while in custody. Jenkins saw Defendant again
       approximately two months later, and Defendant stated that “he had shot the kite up
       to his brother[,]” Shorty, which meant that Defendant sent a letter to his brother
       inside the jail stating that Boyd had “been handled.” Maurice Boyd had been
       interviewed by investigators regarding the Colas’ murders prior to being stabbed.

Id. at *3–4.

       Petitioner testified in his own defense at trial, denying any involvement in the

murders and denying that he told Jones or Jenkins otherwise. Id. at *4.

III. Issues Presented for Review

       The Court construes Petitioner’s pro se petition under 28 U.S.C. § 2254 to raise the

following claims:

       (1)     The evidence at trial was insufficient to sustain his convictions;

       (2)     The Tennessee Court of Criminal Appeals applied the wrong standard to his claims

of ineffective assistance of counsel, requiring him to establish counsel’s deficiency by clear and



                                                 6
convincing evidence rather than determining whether a reasonable probability existed that the

result of his trial would have been different in the absence of the deficiency;

        (3)     Trial counsel was ineffective in failing to make a contemporaneous objection to the

testimony of fellow inmates Andrew Jones and Jermaine Jenkins; and

        (4)     Trial counsel was ineffective in failing to move for a mistrial based on the jury’s

finding that he is guilty of both felony murder and criminally negligent homicide, which Petitioner

claims are mutually exclusive, legally inconsistent verdicts.

(Doc. No. 1 at 4–20; see Doc. No. 19 at 9.)

IV. Legal Standard

        The statutory authority of federal courts to issue habeas corpus relief for persons in state

custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA). A federal court may grant habeas relief to a state prisoner “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Upon finding a constitutional error on habeas corpus review, a federal

court may only grant relief if it finds that the error “had substantial and injurious effect or influence

in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Peterson v.

Warren, 311 F. App’x 798, 803–04 (6th Cir. 2009).

        AEDPA was enacted “to reduce delays in the execution of state and federal criminal

sentences, particularly in capital cases . . . and ‘to further the principles of comity, finality, and

federalism.’” Woodford v. Garceau, 538 U.S. 202, 206 (2003) (quoting Williams v. Taylor, 529

U.S. 362, 436 (2000)). AEDPA’s requirements “create an independent, high standard to be met

before a federal court may issue a writ of habeas corpus to set aside state-court rulings.” Uttecht

v. Brown, 551 U.S. 1, 10 (2007) (citations omitted). As the Supreme Court has explained,



                                                   7
AEDPA’s requirements reflect “the view that habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for ordinary error correction

through appeal.” Harrington v. Richter, 562 U.S. 86, 102–03 (2011) (quoting Jackson v. Virginia,

443 U.S. 307, 332 n.5 (1979)). Where state courts have ruled on a claim, AEDPA imposes “a

substantially higher threshold” for obtaining relief than a de novo review of whether the state

court’s determination was incorrect. Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (citing

Williams v. Taylor, 529 U.S. 362, 410 (2000)).

       Specifically, a federal court may not grant habeas relief on a claim rejected on the merits

in state court unless the state decision was “contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the United States,” or

“was based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d)(1), (d)(2). A state court’s legal decision is “contrary

to” clearly established federal law under § 2254(d)(1) “if the state court arrives at a conclusion

opposite to that reached by [the Supreme] Court on a question of law or if the state court decides

a case differently than [the Supreme] Court has on a set of materially indistinguishable facts.”

Williams v. Taylor, 529 U.S. at 412–13. An “unreasonable application” occurs when “the state

court identifies the correct legal principle from [the Supreme] Court’s decisions but unreasonably

applies that principle to the facts of the prisoner’s case.” Id. at 413. A state court decision is not

unreasonable under this standard simply because the federal court finds it erroneous or incorrect.

Id. at 411. Rather, the federal court must determine that the state court’s decision applies federal

law in an objectively unreasonable manner. Id. at 410–12.

       Similarly, a district court on habeas review may not find a state court factual determination

to be unreasonable under § 2254(d)(2) simply because it disagrees with the determination; rather,



                                                  8
the determination must be “‘objectively unreasonable’ in light of the evidence presented in the

state court proceedings.” Young v. Hofbauer, 52 F. App’x 234, 236 (6th Cir. 2002). “A state court

decision involves ‘an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding’ only if it is shown that the state court’s presumptively correct factual

findings are rebutted by ‘clear and convincing evidence’ and do not have support in the record.”

Matthews v. Ishee, 486 F.3d 883, 889 (6th Cir. 2007) (quoting § 2254(d)(2) and (e)(1)); but see

McMullan v. Booker, 761 F.3d 662, 670 & n.3 (6th Cir. 2014) (observing that the Supreme Court

has not clarified the relationship between (d)(2) and (e)(1) and the panel did not read Matthews to

take a clear position on a circuit split about whether clear and convincing rebutting evidence is

required for a petitioner to survive (d)(2)). Moreover, under § 2254(d)(2), “it is not enough for the

petitioner to show some unreasonable determination of fact; rather, the petitioner must show that

the resulting state court decision was ‘based on’ that unreasonable determination.” Rice v. White,

660 F.3d 242, 250 (6th Cir. 2011).

       The standard set forth in 28 U.S.C. § 2254(d) for granting relief on a claim rejected on the

merits by a state court “is a ‘difficult to meet’ and ‘highly deferential standard for evaluating state-

court rulings, which demands that state-court decisions be given the benefit of the doubt.’” Cullen

v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Richter, 562 U.S. at 102, and Woodford v.

Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). Petitioner bears the burden of proof. Pinholster,

563 U.S. at 181.

       Even that demanding review, however, is ordinarily only available to state inmates who

have fully exhausted their remedies in the state court system. 28 U.S.C. §§ 2254(b) and (c) provide

that a federal court may not grant a writ of habeas corpus on behalf of a state prisoner unless, with

certain exceptions, the prisoner has presented the same claim sought to be redressed in a federal



                                                   9
habeas court to the state courts. Cullen v. Pinholster, 563 U.S. at 182; Kelly v. Lazaroff, 846 F.3d

819, 828 (6th Cir. 2017) (quoting Wagner v. Smith, 581 F.3d 410, 417 (6th Cir. 2009)) (petitioner

must present the “same claim under the same theory” to the state court). This rule has been

interpreted by the Supreme Court as one of total exhaustion, Rose v. Lundy, 455 U.S. 509 (1982),

meaning that each and every claim set forth in the federal habeas corpus petition must have been

presented to the state appellate court. Picard v. Connor, 404 U.S. 270 (1971); see also Pillette v.

Foltz, 824 F.2d 494, 496 (6th Cir. 1987) (exhaustion “generally entails fairly presenting the legal

and factual substance of every claim to all levels of state court review”). Moreover, the substance

of the claim must have been presented as a federal constitutional claim. Gray v. Netherland, 518

U.S. 152, 162–63 (1996).

       The procedural default doctrine is ancillary to the exhaustion requirement. See Edwards v.

Carpenter, 529 U.S. 446 (2000) (noting the interplay between the exhaustion rule and the

procedural default doctrine). If the state court decides a claim on an independent and adequate

state ground, such as a procedural rule prohibiting the state court from reaching the merits of the

constitutional claim, a petitioner ordinarily is barred from seeking federal habeas review.

Wainwright v. Sykes, 433 U.S. 72, 81–82 (1977); see also Walker v. Martin, 562 U.S. 307, 315

(2011) (“A federal habeas court will not review a claim rejected by a state court if the decision of

the state court rests on a state law ground that is independent of the federal question and adequate

to support the judgment”); Coleman v. Thompson, 501 U.S. 722 (1991) (same). If a claim has

never been presented to the state courts, but a state court remedy is no longer available (e.g., when

an applicable statute of limitations bars a claim), then the claim is technically exhausted, but

procedurally barred. Coleman, 501 U.S. at 731–32.




                                                 10
       If a claim is procedurally defaulted, “federal habeas review of the claim is barred unless

the prisoner can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.” Coleman, 501 U.S. at 750. The burden of showing cause and

prejudice to excuse defaulted claims is on the habeas petitioner. Lucas v. O’Dea, 179 F.3d 412,

418 (6th Cir. 1999) (citing Coleman, 501 U.S. at 754). “‘[C]ause’ under the cause and prejudice

test must be something external to the petitioner, something that cannot fairly be attributed to

him[;] . . . some objective factor external to the defense [that] impeded . . . efforts to comply with

the State’s procedural rule.” Coleman, 501 U.S. at 753 (emphasis in original). Examples of cause

include the unavailability of the factual or legal basis for a claim or interference by officials that

makes compliance “impracticable.” Id. To establish prejudice, a petitioner must demonstrate that

the constitutional error “worked to his actual and substantial disadvantage.” Perkins v. LeCureux,

58 F.3d 214, 219 (6th Cir. 1995) (quoting United States v. Frady, 456 U.S. 152, 170 (1982)); see

also Ambrose v. Booker, 684 F.3d 638, 649 (6th Cir. 2012) (finding that “having shown cause,

petitioners must show actual prejudice to excuse their default”). “When a petitioner fails to

establish cause to excuse a procedural default, a court does not need to address the issue of

prejudice.” Simpson v. Jones, 238 F.3d 399, 409 (6th Cir. 2000). Likewise, if a petitioner cannot

establish prejudice, the question of cause is immaterial.

       Because the cause and prejudice standard is not a perfect safeguard against fundamental

miscarriages of justice, the United States Supreme Court has recognized a narrow exception to the

cause requirement where a constitutional violation has “probably resulted” in the conviction of

one who is “actually innocent” of the substantive offense. Dretke v. Haley, 541 U.S. 386, 392




                                                 11
(2004) (citing Murray v. Carrier, 477 U.S. 478, 495–96 (1986)); accord Lundgren v. Mitchell, 440

F.3d 754, 764 (6th Cir. 2006).

V. Analysis

       A. Sufficiency of the Evidence

       Petitioner claims that the evidence at his trial did not support his convictions. (Doc. No. 1

at 5.) He states that “[n]one of the State’s evidence pointed directly or circumstantially to the

petitioner, but to George Cody[:] (1) Cody’s DNA and latex gloves were found at the crime scene,

(2) Cody was found with the murder weapon, (3) Cody’s DNA was found on the handgun and not

the petitioner’s, (4) Surveillance video from Wal-Mart in Madison, Tennessee revealed Cody

making purchases with the victims’ stolen credit cards.” (Id. at 6.) Petitioner exhausted this claim

in state court on direct appeal, where he argued that “the strongest evidence against him was the

‘flimsy and unreliable testimony of the jailhouse informants,’ which [he] asserts [was]

uncorroborated and taken in violation of Massiah v. U.S., 377 U.S. 201, 84 S. Ct. 1199, 12 L. Ed.

2d 246 (1964).” State v. Churchwell, 2013 WL 430118, at *4.

       As noted by the Tennessee Court of Criminal Appeals in addressing this claim, id. at *6,

the governing standard when the sufficiency of the evidence supporting a conviction is questioned

on appeal is “whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The Supreme Court has “made clear that

Jackson claims face a high bar in federal habeas proceedings because they are subject to two layers

of judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651 (2012). First, because it is the

responsibility of the jury, not the court, to decide what conclusions should be drawn from the

evidence, the reviewing state court on direct appeal “may set aside the jury’s verdict on the ground



                                                12
of insufficient evidence only if no rational trier of fact could have agreed with the jury.” Id.

(quoting Cavazos v. Smith, 132 S. Ct. 2, 4 (2011)). Second, a federal habeas court “may not

overturn a state court decision rejecting a sufficiency of the evidence challenge simply because the

federal court disagrees with the state court,” but may only do so if the state court’s decision was

objectively unreasonable. Id.

       Here, the Tennessee Court of Criminal Appeals concluded that the evidence was sufficient

to support Petitioner’s convictions, as follows:

       Viewed in the light most favorable to the State, the evidence showed that the
       victims both died of gunshot wounds to the head, and the victims’ credit cards were
       taken from them. Two inmates testified that, while incarcerated with Defendant,
       Defendant confessed that he and two others shot the victims and stole their credit
       cards. The jury accredited those witnesses. In recounting Defendant’s confession,
       both witnesses were able to provide information that the police had not released to
       the media or the public. Defendant’s cell phone records showed that Defendant was
       in the area where the murders occurred. George Cody, who Defendant stated was
       involved in the murders, left DNA at the scene and on the murder weapon. The
       murder weapon and the victim’s credit cards and IDs were recovered from Cody’s
       home. Forensic testing showed that the .380 semi-automatic handgun taken from
       Cody’s home was consistent with the weapon that fired the projectiles recovered
       from the victims’ bodies. Defendant told detectives that he was in Antioch at the
       time of the murders, but Defendant’s cell phone records showed that he was in the
       area of the murders when the murders occurred. We conclude that the evidence was
       sufficient to support Defendant’s convictions. Defendant is not entitled to relief on
       this issue.

       Defendant also argues that the evidence was insufficient to establish the corpus
       delicti of the crime because the State presented no corroborating evidence of
       Defendant’s admissions to the jailhouse informants. The corpus delicti of a crime
       may not be established by a confession alone. Ashby v. State, 124 Tenn. 684, 139
       S.W. 872 (1911). The corpus delicti of a crime requires that the state prove two
       elements: (1) that a certain result has been produced, and (2) that the result was
       created through criminal agency. State v. Ervin, 731 S.W.2d 70, 71–72
       (Tenn.Crim.App. 1986). The elements of corpus delicti may be established by
       circumstantial evidence. Id. at 72. Furthermore, the question of whether the state
       has sufficiently proven the corpus delicti is a question for the jury. Id. at 71. “Only
       slight evidence of the corpus delicti is necessary to corroborate a confession and
       thus sustain a conviction.” Id. at 72 (emphasis added).




                                                   13
        There was more than sufficient evidence to establish the corpus delicti in this case.
        The direct evidence that a crime was actually committed in this case includes the
        victims’ bodies and their cause and manner of death. Dr. Romero heard gunshots,
        and the victims were found shot to death. Evidence was also presented that the
        victims’ credit cards were taken and used after their deaths. This is not a case in
        which the only proof that a crime was committed derived from the defendant’s
        confessions alone. Here, the evidence that a crime occurred sufficiently
        corroborates Defendant’s confessions. Defendant is not entitled to relief on this
        issue.

        Defendant also asserts that any incriminating statements made to his fellow inmates
        were elicited in violation of Massiah v. U.S., 377 U.S. 201, 84 S. Ct. 1199, 12 L.
        Ed. 2d 246 (1964). . . . We recognize “the clear rule of Massiah is that once
        adversary proceedings have commenced against an individual, he has a right to
        legal representation when the government interrogates him.” Brewer v. Williams,
        430 U.S. 387, 401, 97 S.Ct. 1232, 1240, 51 L.Ed.2d 424 (1977). Thus, in order to
        find a Massiah violation, a court must first determine (1) whether adversary
        proceedings had commenced; (2) whether the informant was a government agent;
        and (3) whether the agent “interrogated” the appellant within the meaning of
        Massiah. We note that Defendant clearly had been formally charged and adversary
        proceedings had commenced at the time he made statements to Jones and Jenkins.
        Defendant was incarcerated following his arrest. However, there is no evidence that
        detectives enlisted Jones or Jenkins to obtain statements from Defendant or that the
        informants deliberately elicited incriminating statements from Defendant.
        Defendant is not entitled to relief on this issue.

State v. Churchwell, 2013 WL 430118, at *6–7.

        Viewing these findings through the lens of AEDPA, it is clear that the Tennessee Court of

Criminal Appeals correctly applied Jackson and reached a conclusion that was reasonable in light

of the evidence presented at Petitioner’s trial. Specifically, the court reasonably concluded that

there was sufficient evidence for a rational juror to find that Petitioner was in the area of Dr. Colas’s

home on the night of the murders, and that he confessed to the crimes and revealed his knowledge

of previously undisclosed information to the two inmate witnesses, Andrew Jones and Jermaine

Jenkins. Given the evidence and testimony presented, a rational juror could have found that

Petitioner planned the robbery of Dr. Colas with George Cody, and that Petitioner fired the shots

that killed the victims before handing the gun off to Cody. The state court’s determination that the



                                                   14
evidence was sufficient to support these findings was not “objectively unreasonable,” and

Petitioner has not met the high bar to overcome that determination in this federal habeas

proceeding. See Coleman, 132 S. Ct. at 2062; see also Brown v. Konteh, 567 F.3d 191, 205 (6th

Cir. 2009) (“[E]ven were we to conclude that a rational trier of fact could not have found a

petitioner guilty beyond a reasonable doubt, on habeas review, we must still defer to the state

appellate court’s sufficiency determination as long as it is not unreasonable.”). Petitioner is not

entitled to relief on this claim.

        B. Ineffective Assistance Claims

                 1. Standard Applied in State Post-Conviction

        Petitioner next claims that the Tennessee Court of Criminal Appeals applied an incorrect

standard to his post-conviction claims of ineffective assistance of trial counsel. He appears to

believe that the court’s citation to the statutory, “clear and convincing evidence” standard for

proving the factual allegations of the post-conviction petition, see Tenn. Code Ann. § 40-30-110(f),

conflicted with its application of the standard for establishing ineffective assistance under

Strickland v. Washington, 466 U.S. 668, 687–88 (1984). He argues that this error prevented the

Court of Criminal Appeals from appreciating that he was prejudiced when trial counsel failed to

move to suppress evidence obtained in an unlawful search of his room in his mother’s house. (Doc.

No. 1 at 8–9.)

        In Strickland, the Supreme Court established a two-part test to evaluate whether counsel

has been constitutionally ineffective in violation of the criminal defendant’s Sixth Amendment

rights. This test requires the movant to prove (1) that counsel’s performance fell below an objective

standard of reasonableness and (2) that, but for counsel’s deficient representation, “the result of

the proceeding would have been different.” Strickland, 466 U.S. at 688–89, 694. Courts do not



                                                 15
need to address both components of this test if the movant makes an insufficient showing on one.

Id. at 697. The Strickland standard sets a high bar that is not easily surmounted. Padilla v.

Kentucky, 559 U.S. 356, 371 (2010). Courts “must indulge a strong presumption” that counsel’s

assistance was effective; the movant bears the burden of overcoming the presumption that

counsel’s acts or omissions might be considered sound strategy. Strickland, 466 U.S. at 689–90.

       The Tennessee Court of Criminal Appeals, in citing the applicable statutory burden of

proof for establishing factual allegations on post-conviction review, did not elevate the

requirements of the Strickland inquiry into deficient performance and resulting prejudice. See

Howell v. Hodge, No. 2:06-cv-108, 2010 WL 1252201, at *13 (E.D. Tenn. Mar. 24, 2010), aff’d,

710 F.3d 381 (6th Cir. 2013) (“The ‘clear and convincing’ evidence rule is drawn from state law

and applies to factual allegations—not legal determinations, such as whether there is a reasonable

probability that an outcome would be different.”). It simply recited Petitioner’s burden of proof in

the post-conviction trial court––the factfinder in the post-conviction process––before stating that

“the post-conviction court’s findings of fact are entitled to substantial deference on appeal unless

the evidence preponderates against those findings.” Churchwell v. State, 2016 WL 5253203, at *3.

The state court then analyzed, by reference to Strickland, whether Petitioner had met his “burden

of proving both that counsel’s performance was deficient and that the deficiency prejudiced the

defense.” Id. at 4. It did not require Petitioner to prove these elements by clear and convincing

evidence. Cf. Bryant v. Westbrooks, No. 3:15-0685, 2018 WL 4210784, at *13 (M.D. Tenn. Sept.

4, 2018), report and recommendation adopted, No. 3:15-cv-00685, 2018 WL 5255281 (M.D. Tenn.

Oct. 22, 2018) (finding state court decision contrary to clearly established federal law where it

“consistently referred to Petitioner’s failure to prove deficiency itself by clear and convincing

evidence” instead of limiting that burden of proof to factual allegations).



                                                 16
       The Court of Criminal Appeals correctly cited and applied Strickland, finding no grounds

for holding trial counsel’s performance deficient. Again, having stated that the post-conviction

trial court’s findings of fact are presumed correct unless the evidence preponderates against them,

the court resolved the dispute over counsel’s allegedly deficient communication and preparation

by deferring to the trial court’s determination that counsel was the more credible witness at the

evidentiary hearing. Churchwell, 2016 WL 5253203, at *3–4. The court otherwise determined that

Petitioner failed to demonstrate deficient performance because he failed to offer pertinent proof at

the evidentiary hearing, including any proof of Petitioner’s claim that “the police had obtained

information from a cellular telephone for which they did not have a warrant[.]” Id. at *4. These

determinations are in keeping with the Sixth Circuit’s observation that, “[i]n essence, a [petitioner]

has the burden of proving [ineffective assistance] by a preponderance of the evidence.” Higgins v.

Renico, 470 F.3d 624, 632 (6th Cir. 2006). This Court therefore finds that the state courts did not

unreasonably apply Strickland’s principles to the facts of Petitioner’s case, nor did they

unreasonably determine those facts in light of Petitioner’s proof (or lack thereof) at the evidentiary

hearing.

               2. Defaulted Ineffective Assistance Claims

       Petitioner raises two additional claims of ineffective assistance of trial counsel before this

Court, both of which he concedes he did not raise in state court. (Doc. No. 1 at 9.) First, he claims

that trial counsel was ineffective in failing to make a contemporaneous objection to the testimony

of fellow inmates Andrew Jones and Jermaine Jenkins. (Id. at 9, 14–18.) Second, he claims that

counsel was ineffective in failing to move for a mistrial based on the jury’s finding that he is guilty

of both felony murder and criminally negligent homicide, which are “mutually exclusive, legally

inconsistent verdicts that violate double jeopardy.” (Id. at 9, 18–20.) Petitioner argues that his



                                                  17
procedural default of these claims should be excused under Martinez v. Ryan, 566 U.S. 1 (2012),

because it resulted from his post-conviction counsel’s ineffectiveness in failing to raise these

claims in the post-conviction trial court. (Id. at 10–13.)

       However, as Respondent points out, to excuse this default under Martinez, Petitioner must

“demonstrate that the underlying ineffective-assistance-of-trial-counsel claim is a substantial one,

which is to say that the [petitioner] must demonstrate that the claim has some merit.” 566 U.S. at

14. This, Petitioner cannot do.

       On direct appeal, the Tennessee Court of Criminal Appeals rejected Petitioner’s underlying

claim that “any incriminating statements made to his fellow inmates were elicited in violation of

Massiah,” denying relief because “there is no evidence that detectives enlisted Jones or Jenkins to

obtain statements from Defendant or that the informants deliberately elicited incriminating

statements from Defendant.” State v. Churchwell, 2013 WL 430118, at *7. In the absence of such

evidence, trial counsel did not have grounds for objecting to the admission of testimony from these

inmates under Massiah, and therefore cannot be found to have rendered deficient performance

under Strickland. See Bailey v. Smith, 492 F. App’x 619, 627 (6th Cir. 2012) (finding that

counsel’s failure to object did not violate Strickland “[b]ecause neither logic nor precedent indicate

that objecting without cause amounts to effective advocacy”).

       Moreover, with regard to the claim that trial counsel should have moved for a mistrial on

the basis of the jury’s inconsistent, mutually exclusive guilty verdicts, neither the record below nor

Tennessee law provides support for such an outcome. First, it is clear that the trial court merged

the convictions for criminally negligent homicide into the convictions for felony murder (Doc. No.

17-1 at 38, 40) and imposed sentence based on the felony murder convictions. (Id. at 39, 41.)

Because Petitioner was sentenced only on his felony murder convictions, any potential double



                                                  18
jeopardy violation was cured by this merger. See State v. Davis, 466 S.W.3d 49, 77 (Tenn. 2015)

(“[N]o principles of double jeopardy were offended when the jury convicted the Defendant of

reckless homicide on the second count of the indictment because the trial court properly merged

the reckless homicide conviction into the second degree murder conviction.”).

       Second, relief is not justified based on any inconsistency or mutual exclusivity between the

verdicts for felony murder and criminally negligent homicide. Petitioner asserts that “[b]ecause

the jury found [him] guilty of criminally negligent homicide they could not find him guilty of

felony murder [based] on the same conduct.” (Doc. No. 1 at 20.) However, in Davis, the Tennessee

Supreme Court considered inconsistent jury verdicts convicting the defendant of both a knowing

killing and a reckless killing in one criminal action, and reaffirmed its “longstanding position of

honoring and respecting a jury’s verdicts, even when they are inconsistent.” Id. at 76–77 (citing

Wiggins v. State, 498 S.W.2d 92, 94 (Tenn. 1973)). The Davis court made clear that it was not

inclined to move from this position simply because the inconsistent verdicts might also be termed

“mutually exclusive,” noting the pitfalls of “trying to parse a jury’s inconsistent verdicts” to

determine whether one verdict excluded the possibility of the other, and declining to join “the few

jurisdictions that grant relief on the basis of ‘mutually exclusive’ verdicts.” Id. at 77. Likewise,

federal courts hold that inconsistent verdicts are not a basis for relief from judgment. E.g., United

States v. Powell, 469 U.S. 57, 64–69 (1984) (finding “no reason to vacate respondent’s conviction

merely because the verdicts cannot rationally be reconciled,” in part because “a criminal defendant

already is afforded protection against jury irrationality or error by the independent review of the

sufficiency of the evidence” and “further safeguards against jury irrationality are [un]necessary”).

Because trial counsel had no grounds to seek a mistrial based on merged verdicts that are




                                                 19
inconsistent or mutually exclusive, his failure to do so cannot amount to ineffective assistance.

Bailey, 492 F. App’x at 627.

       In short, Petitioner cannot demonstrate that his underlying ineffective-assistance-of-trial-

counsel claims are substantial. Accordingly, even if his post-conviction attorney’s failure to raise

these claims constituted deficient performance, Petitioner would not be entitled to further review

of their merits in this Court. Martinez, 566 U.S. at 14.

VI.    Conclusion

       For the foregoing reasons, the habeas corpus petition will be denied and this matter will be

dismissed with prejudice.

       When the district court denies a ground for relief on the merits in a habeas corpus action,

a certificate of appealability (COA) “may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), the standard being whether

“reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Petitioner has not made a

substantial showing of the denial of a constitutional right with respect to any ground for relief

asserted in the petition, a COA will not issue.

       An appropriate Order is filed herewith.


                                              _________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  20
